DETAILED ACTION
The amendment filed 12/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nut comprising a polygonal, square, or hexagonal shape that includes threads per claims 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher, Jr. (4,595,315) in view of Hughes (1,787,154).
	With regard to claim 6, Gallagher discloses a rock bolt arranged for installation within a bore formed in rock strata (abstract), the rock bolt comprising: 
	an elongate shaft (14/16) having a leading end (14) for installation into the bore and a threaded (19) trailing end (16) arranged to project from an open end of the bore (figs. 1-2); an internally threaded nut (24) attached at the trailing end arranged to mount a rock plate (26) against a surface of the rock strata (13), the nut having an axially forward facing contact face arranged for positioning opposed to the rock plate (fig. 6)and an axially rearward facing exposed face (fig. 6); and a recessed portion (28) extending axially inward from the exposed face and defining an axially rearward facing display face being axially recessed relative to the exposed face (fig. 6).
	Gallagher is silent regarding indicia provided at the display face.
.

Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  see reasons for indication of allowable subject matter in office action dated 09/23/2021.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 	
In response to applicant’s arguments regarding the drawings, the examiner disagrees.  The examiner contends the figures depict a circular nut with threads however do not depict a polygonal, square or hexagonal shaped nut with threads at the outside surface as required by the claims.
In response to applicant’s arguments regarding claim 6, the examiner disagrees. The claim does not require any installation forces on an exposed face.  Gallagher teaches the invention substantially as claimed expect for the indicia.  Hughes teaches of recessed indicia for reasons similar to that of applicant (i.e. display relevant information; status of the nut).  The examiner maintains that the claimed invention would be obvious over Gallagher in view of Hughes.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
01/12/2021